U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI 53202 March 4, 2008 Via Edgar Transmission Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund, FundX Flexible Income Fund, FundX Stock Upgrader Fund, FundX ETF Upgrader Fund, FundX ETF Aggressive Upgrader Fund and FundX Tactical Upgrader Fund, (the “Funds”), hereby certifies that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Funds dated February 28, 2008, and filed electronically as Post-Effective Amendment No. 308 to the Funds’ Registration Statement on Form N-1A on February 28, 2008. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Very truly yours, /s/ Elaine E. Richards Elaine E. Richards For U.S. Bancorp Fund Services, LLC Enclosures
